Citation Nr: 0529662	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
lung disease to include lung cancer.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in August 2003, 
and the RO issued a statement of the case (SOC) in September 
2003. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2003.

In July 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.  In August 2005, the RO issued a 
supplemental SOC reflecting the continued denial of the 
claims following a de novo review of the entire evidence of 
record.
 
In October 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board notes that, on his September 2003 VA Form 9, the 
veteran checked a box indicating that he desired a before a 
Member of the Board (Veterans Law Judge) at the RO (travel 
board hearing).  During the July 2004 RO hearing, the veteran 
stated that he withdrew his request for a Board hearing; 
however, in an August 2005 statement, the veteran's agent 
again requested a Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Because, in this appeal, there still appears to be an 
outstanding request for a Board hearing, the veteran must be 
provided an opportunity to present testimony during such a 
hearing.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should clarify with the 
veteran whether he wants an in person 
Board hearing at the RO, or a Board 
hearing via videoconference.

2.  The RO should appropriately schedule 
the veteran for the requested hearing in 
accordance with his August 2005 request.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  If the veteran no 
longer desires a Board hearing, a signed 
writing to that effect (preferably, from 
the veteran) should be associated with 
the claims file.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 

Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


